Exhibit 10.3

AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

            THIS AMENDMENT, dated as of June 2, 2010, to Amended and Restated
Executive Employment Agreement, dated as of December 31, 2008, between Paul
Raines (“Executive”) and GameStop Corp. (the “Company”) (such agreement, the
“Original Agreement”).  (Defined terms used herein shall have the respective
meanings ascribed thereto in the Original Agreement.)

 

            WHEREAS, the Parties desire to modify the Original Agreement as
provided below;

 

            NOW, THEREFORE, the Parties hereby agree that the Original Agreement
shall be modified as follows:

 

1.         Executive’s Position/Duties.  Effective as of the date hereof, during
the term of the Original Agreement, including any renewal term, Executive shall
be Chief Executive Officer of the Company, and shall have all of the duties and
responsibilities of that position.

 

2.         Term of Employment.  The term of Executive’s employment shall
continue for a period of three years following the date hereof, unless
terminated earlier in accordance with Section 4 of the Original Agreement.  At
the expiration (but not earlier termination) of the term (including any renewal
term), the term of Executive’s employment shall automatically renew for an
additional period of one year, unless either party has given the other party
written notice of non-renewal at least six months prior to such expiration.

 

3.         Base Salary Compensation and Current Year Target Bonus.  During the
term of Executive’s employment, the Company shall provide Executive with a Base
Salary of no less than one million dollars ($1,000,000) per year, paid in
accordance with the Company’s normal payroll policies.  In addition to the
Executive’s target bonus of 100% of Base Salary previously established for the
current fiscal year under the Company’s Supplemental Compensation Plan (the
“Plan”), Executive shall be entitled to an additional target bonus of 100% of
his annual Base Salary with respect to an additional target for the period from
the Effective Date through the end of the current fiscal year as established
under the Plan by the Compensation Committee of the Board.

 

4.         Protective Covenants.  Clause (ii) of each of Sections 10(c), 10(d)
and 10(e) of the Original Agreement shall hereafter read “(ii) two years after
Executive’s employment with the Company ceases.”

 

5.         Miscellaneous.  Except as modified by this Amendment mutatis
mutandis, all terms and conditions set forth in the Original Agreement shall
continue to apply and remain unchanged and in full force and effect, and any
reference in the Original Agreement to “this Agreement” shall mean the Original
Agreement as modified by this Amendment.

 

--------------------------------------------------------------------------------



Exhibit 10.3

 

            IN WITNESS WHEREOF, the Parties have executed this Amendment as of
the date first above written.

 

EXECUTIVE:

 

 

/s/ Paul Raines_______________________

Paul Raines

 

THE COMPANY:

 

GAMESTOP CORP.

 

 

By: /s/ Daniel A. DeMatteo_____________

Name:  Daniel A. DeMatteo

Title:  Executive Chairman

 